— Appeal from a judgment of the County Court of Chemung County (Monroe, J.), rendered June 23, 1983, upon a nonjury trial convicting defendant of the crimes of burglary in the second degree and petit larceny.
Defendant’s guilt was established beyond a reasonable doubt. The determination reached by the trier of facts is supported by the evidence (see People v Carter, 50 AD2d 174). There is no merit in defendant’s contention that the statement made by him was illegally obtained. Defendant was properly advised of his Miranda rights and he waived them. His statement was voluntarily made.
Judgment affirmed. Main, J. P., Casey, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.